       Case 1:21-mj-00533-ZMF Document 12-5 Filed 08/10/21 Page 1 of 1




From: Paul Esposito <esposito.p718@gmail.com>
Date: Thu, Aug 5, 2021, 18:32
Subject: Reference for Sam
To: Adorian Lazar <adorian.lazar@gmail.com>


Hello. I have been friends with Samuel Lazar for more than 20 years, since we were
kids back in New York. We have grown up together, and now we are men raising our
kids. Sam is like a brother to me. His family is like my family. He was brought up by
great parents and is a God fearing man. He's the type of guy who is always there for
me, and anyone else. He's an all around good guy. We have spent many weekends
hanging out, doing BBQs together, talking about life and our kids, and how far we have
come in life.

I hope this gives you a glance at the real Sam, and you consider his true character.

Thank you,

Paolo Esposito
